DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 17 August 2022 to the previous Office action dated 17 May 2022 is acknowledged. Pursuant to amendments therein, claims 1, 7, 12, 17, 34-38, 51-54, and 57-70 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 17, 34-38, 51-54, and 57-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2020.
Claims 1, 7, and 12 are under consideration.

Information Disclosure Statement
The information disclosure statement filed 17 August 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been fully considered.  Specifically, a copy of the JP foreign patent document has not been provided (nor have copies of the indicated abstract and WO document been provided).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al. (US 2009/0324706 A1; of record) in view of Herrmann et al. (US 2002/0082221 A1; of record) and Saraiva et al. (Journal of Drug Delivery, 2011, pages 1-16; of record).
Mirkin et al. discloses nanostructures and compositions for diagnosing, preventing, treating, or managing certain diseases or bodily conditions, including those associated with abnormal lipid levels. In certain embodiments, the nanostructures can sequester molecules such as cholesterol. The nanostructure includes a nanostructure core comprising an inorganic material, and a shell comprising a lipid bilayer surrounding and attached to the nanostructure. The shell has an inner surface and an outer surface, and a protein is associated with at least the outer surface of the shell. The structure may be adapted to sequester cholesterol (abstract; para.0005-0006). The structures can mimic circulating lipoproteins, such as high density lipoprotein (HDL) (para.0041).
With regards to the core, as discussed above, the nanostructure core comprises an inorganic material.  The inorganic material may be a metal, such as gold (para. 0060), thus reading on a gold nanostructure core.
With regards to the shell component of the structure, the shell comprises one or more natural or synthetic lipids or lipid analogs (i.e. lipophilic molecules) (corresponding to the instantly claimed reservoir molecules). Among the suitable lipids or lipid analogs include glycerophospholipids, sphingolipids, and sterol lipids. In an embodiment, the structure includes one or more phospholipids, such as 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanol (reading on modified phospholipid) (para. 0065-0066).
Further regarding the shell component of the structure, as discussed above, the shell further comprises one or more proteins. Among the suitable proteins include apolipoproteins, which can facilitate the sequestering of cholesterol. Specifically, apo A, apo A2, and apo E promote transfer of cholesterol and cholesteryl esters to the liver for metabolism, and may be useful to include in the structures. In certain embodiments, the structure includes 1-6 apolipoproteins, similar to a naturally occurring HDL particle (para.0052, 0073).
Mirkin' s Example 1 exemplifies a nanostructure having a core of gold nanoparticles with a shell containing apolipoprotein A-I (Apo-Al) and 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanol, which is attached to the core (para.0155-0162).
Mirkin discloses that the nanostructure having a gold nanoparticle core, which is an HDL biomimetic structure capable of binding cholesterol, may have a 100-fold excess of lipid to the gold nanoparticles (para.0164-0165).
Mirkin further discloses that the ratio of components and nanostructures can be tailored depending on, for example, the type of components and nanostructures, the solvent(s) used, and the method of fabrication of the structure. For instance, to obtain solubility in aqueous solution, a suitable ratio can be chosen such that there is an ample amount of a component on the surface of the nanostructure so as to maintain water solubility. Thus, in certain instances, if the concentration of a component is too low, the structures will not be able stable. Furthermore, if the ratio is too high with certain components, certain undesirable structures may be formed instead of stable monodisperse structures. Mirkin discloses that those of ordinary skill in the art can determine suitable ratios by simple experimentation in combination with the description provided in their disclosure (para.0088).
The structures and the compositions containing the structures are used to diagnose, prevent, treat, or manage diseases or bodily conditions associated with abnormal lipid levels. For instance, high density lipoprotein is a dynamic serum nanostructure protective against the development of atherosclerosis and resultant illnesses such as heart disease and stroke. By administering the aforementioned compositions, such as those including structures that mimic naturally occurring HDL, circulating serum HDL levels (e.g., low HDL levels) may be increased. Mirkin discloses that this may provide a promising therapeutic approach to, for example, prevent and potentially reverse atherosclerosis by augmenting reverse cholesterol transport (para.0094).
Among the diseases or bodily conditions associated with abnormal lipid levels which could benefit from the structures and/or compositions discussed above include atherosclerosis, congestive heart failure, coronary heart disease, peripheral vascular disease, myocardial infarction, ischemia, and cardiovascular ischemia (para.0094).
In an embodiment, the structures are used for treating atherosclerosis, which may include performing a therapeutic intervention that results in reducing the cholesterol content of at least one atherosclerotic plaque, or prophylactic ally inhibiting or preventing the formation or expansion of an atherosclerotic plaque.  Generally, the volume of the atherosclerotic plaque, and hence the degree of obstruction of the vascular lumen, will also be reduced (para.0096-0097).
In another embodiment, the structures are used for treating a subject having a vascular or a cardiovascular condition or is at risk of developing a cardiovascular condition. Examples of vascular conditions include hypertension, atherosclerosis, atherosclerotic plaque, and ischemia. Examples of cardiovascular conditions include coronary artery disease, ischemic cardiomyopathy, and myocardial ischemia (para.0098).
The structures may be administered orally, parenterally, subcutaneously, intravenously, and/or topically (para.0115-0116).
Mirkin does not appear to explicitly disclose wherein the reservoir molecules comprise nitric oxide (NO) as an S-nitrosylated lipid. Herrmann and Saraiva are relied upon for this disclosure. Their teachings are set forth herein below.
Herrmann discloses nitric-oxide releasing lipid molecules, which comprise a lipid molecule, such as phosphoglycerides, wherein the lipid molecule is provided with a nitric-oxide containing group which comprises S-N=O moiety (i.e., S-nitrosylated lipids) (abstract; para.0011-0012, 0036-0037, 0054; Herrmann claims 1, 6, 10, 21, 23, 25). Hermann's S-nitrosylated lipids may be used for treatment or prevention of atherosclerosis and myocardial infarction in a patient (Herrmann claim 50).
Herrmann discloses that as is well known in the art, pendant S-nitroso groups can be made, for example, from pendant thiols (para.0042). Once a lipid with one or more pendant thiol groups is provided, these compounds can be reacted with a nitrosylating agent under conditions suitable for nitrosylating the free thiol group (para.0048).
Herrmann disclose that one advantage that the S-nitrosylated lipids have over other organic NO donors and inorganic NO donors is that they can be readily incorporated into cell membranes, promoting tissue uptake and enhancing tissue retention time. Similarly, the S-nitrosylated lipids have an affinity for lipid deposits in the body, for example, those lipid depositions within atherosclerotic plaques. This affinity allows for targeted NO release within such regions (para.0060-0061).
The S-nitrosylated lipids can be delivered to the body by essentially any vehicle appropriate for delivery of therapeutic agents. For example, the S-nitrosylated lipid may be adsorbed onto the surface of metal materials (para.0064-0065). The S-nitrosylated lipids may be administered topically, by direct injection, intravascularly, or by implantation (para. 0077-0081).
A wide variety of auxiliary therapeutic agents can be used in conjunction with the S-nitrosylated lipids. Among the suitable auxiliary therapeutic agents include cholesterol-lowering agents (para.0091, 0102).
Saraiva discloses a review of nanocarriers for nitric oxide delivery (title) and discloses that nitric oxide (NO) is a promising pharmaceutical agent that has vasodilative, antibacterial, and tumoricidal effects (abstract). NO may help to improve the prognosis of different human pathologies, including cardiovascular diseases (pg. I, col.2, para.I).
Saraiva discloses that gold nanoparticles may be a platform for the targeted delivery of NO. Gold nanoparticles provide attractive delivery vehicles because the gold core is inert and nontoxic, and gold nanoparticles functionalized with alkanethiols have been synthesized as a scaffold for NO-photoreleasing nanoparticles (pg. 7, section 4.1. Gold Nanoparticles).  
As discussed above, Mirkin's nanostructures are used to treat and manage diseases or bodily conditions associated with abnormal lipid levels, such as atherosclerosis. As discussed above in detail, Mirkin's nanostructures comprise a shell comprising lipids or lipid analogs, such as glycerophospholipids (also known as phosphoglycerides). Specifically, Mirkin exemplifies the use of 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanol. In light of the disclosed advantages of Herrmann's NO-releasing S-nitrosylated lipids, such as S-nitrosylated phosphoglycerides, in the treatment of atherosclerosis, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Mirkin with the teachings of Herrmann, and use S-nitrosylated lipids as the lipids component of Mirkin's shell, e.g., S-nitrosylating Mirkin's lipids, such as S-nitrosylating Mirkin's exemplified 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanoi and/or using Herrmann's disclosed S-nitrosylated lipids. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of improved treatment and management of atherosclerosis. Herrmann discloses that S-nitrosylated lipids, such as S-nitrosylated phosphoglycerides, are advantageous in that they have an affinity for lipid deposits in the body, for example, those lipid depositions within atherosclerotic plaques, allowing for targeted NO release within such regions. The S-nitrosylated lipids are additionally advantageous in that they can be readily incorporated into cell membranes, promoting tissue uptake, and enhancing tis sue retention time. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Mirkin and Herrmann are directed to structures for treating and managing atherosclerosis, and Herrmann discloses it is well known in the art on how to add pendant S-nitroso groups onto lipids such phosphoglycerides. For example, Herrmann discloses that once a lipid with one or more pendant thiol groups is provided, these compounds can be reacted with a nitrosylating agent under conditions suitable for nitrosylating the free thiol group, and Mirkin's exemplified phosphoglyceride, 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanol, as shown in Mirkin's Figure 3A, has a pendant thiol group. Furthermore, Saraiva discloses that gold nanoparticles, such as the core of Mirkin's nanostructures, is known to be used as a platform for the targeted delivery of NO.
Regarding the claimed recitation of S-N=O linked to the head group of the phospholipid, as noted above, Mirkin’s Figure 3A shows 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanol (i.e., phospholipid) which has a pendant thiol group which is attached to the phospho head group, and nitrosylating such thiol group as suggested above results in the resulting S-N=O S-nitroso group being linked to such head group of the phospholipid as claimed.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Hermann et al. teaches modifying pendant alcohol groups on lipids to add a thiol in order to add NO, which would not produce all the limitations of the claimed invention (remarks page 7).  In response, Mirkin’s Figure 3A shows 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanol (i.e., phospholipid) which has a pendant thiol group which is attached to the phospho head group, and nitrosylating such thiol group as suggested by Hermann et al. above results in the resulting S-N=O S-nitroso group being linked to such head group of the phospholipid as claimed.
Applicant argues that Hermann et al. does not provide a reasonable expectation of success in producing a particle having a dense surface of NO containing phospholipids which produces enhanced NO stability (remarks pages 7-8).  In response, applicant argues features such as “dense surface” and “enhanced NO stability” which are not claimed and not defined (e.g., how dense? enhanced as compared to what?).
Applicant argues that the claimed invention must retain nitric oxide for an appreciable length of time (remarks page 8).  In response, applicant argues a feature which is not claimed and not defined (e.g., what is appreciable?).
Applicant argues that Saraiva requires nitric oxide covalently attached to a gold core (remarks page 8).  In response, Saraiva also teaches that gold nanoparticles functionalized with alkanethiols have been synthesized as a scaffold for NO-photoreleasing nanoparticles (pg. 7, section 4.1. Gold Nanoparticles) (e.g., gold core surrounded by alkanethiol with NO).
Applicant argues that there would have been no reasonable expectation of success in combining the teachings of Mirkin et al. in view of Herrmann et al. and Saraiva et al. as set forth in the obviousness rejection because it is a technical challenge to produce nanostructures with NO-containing reservoir molecules given the ease of denitrosylation and instability of NO donors and unsuccessful earlier attempts to develop NO-releasing nanoparticles using NO donors such as diazeniumdiolates and ease of release of NO from nitroso-thiol bond (remarks pages 8-9).  In response, Herrmann et al. discloses molecules (i.e., nanostructures) for nitric oxide delivery, which provides ample evidence for a reasonable expectation of success in producing molecules (i.e., nanostructures) that are NO-containing reservoir molecules.  Furthermore, Saraiva et al. provides a review of numerous nanocarriers for nitric oxide delivery (title; full article), which provides ample evidence for a reasonable expectation of success in producing nanostructures with NO-containing reservoir molecules, including specifically gold nanoparticles functionalized with alkanethiols that release NO (i.e., gold core surrounded by alkanethiol with NO) (pg. 7, section 4.1), which provides evidence for a reasonable expectation of success in producing thiol functionalized gold nanoparticles for NO release.  The journal articles cited by applicant are not as persuasive as the art cited in the rejections because Herrmann et al. specifically teaches NO-releasing S-nitrosylated lipids, such as S-nitrosylated phosphoglycerides, in treatment such as for atherosclerosis, which provides a reasonable expectation of success in making and using NO-releasing S-nitrosylated lipids, which is closer to the claimed subject matter than the teachings in applicant’s cited journal articles, which are directed to, for example, diazeniumdiolates as noted by applicant.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617